                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA



IN RE INNOCOLL HOLDINGS PUBLIC                            CIVIL ACTION
LTD. CO. SECURITIES LITIGATION

                                                          No. 17-341


                                         ORDER

       AND NOW, on this       J 1/�ay of March, 2020, upon consideration of Defendants'
Motion to Dismiss the Second Amended Class Action Complaint (Doc. No. 50), the Response in

Opposition (Doc. No. 52), oral argument held on March 9, 2020, and the parties' supplemental

briefing (Doc. Nos. 67, 68), it is ORDERED that:

       1. Defendants' Motion to Dismiss the Second Amended Class Action Complaint (Doc.

          No. 50) is DENIED for the reasons set forth in the accompanying Memorandum.

       2. If the parties wish to submit to the Court additional scheduling information to

          supplement the schedule proposed in the Joint Status Report of Rule 26(t) Meeting

          dated April 4, 2017, the parties may, if they so choose, submit a joint status report

          regarding scheduling on or before --=
                                              �,____·__       _L_7_____, 2020.

                                                   BY THE COURT:




                                                   UNITED STATES DISTRICT JUDGE
